                       Case 1:20-cv-00984-RJJ-SJB ECF No. 2-1 filed 10/15/20 PageID.21 Page 1 of 7




                                                    UNITED STATES DISTRICT COURT
                                                FOR THE WESTERN DISTRICT OF MICHIGAN
                                                         SOUTHERN DIVISION


                             STUDENT PID AXXXXXXXX,
                                                                                       CASE NO: _____________
                                                   PLAINTIFF,


                             V                                                         HON. ____________________

                             MICHIGAN STATE UNIVERSITY,
                             and
                             BOARD OF TRUSTEES OF MICHIGAN
                             STATE UNIVERSITY

                                                   DEFENDANTS.


                             ATTORNEY FOR PETITIONER:
                              THE NICHOLS LAW FIRM, PLLC
                              BY: MICHAEL J. NICHOLS (P59391)
                              3452 East Lake Lansing Road
                              East Lansing, Michigan 48823
                              (517) 432-9000

                             ATTORNEY FOR RESPONDENT:
                              MSU OFFICE OF GENERAL COUNSEL
                              BY: BRIAN T. QUINN (P66272)
                              426 Auditorium Road, Rm 494
                              East Lansing, Michigan 48824-2600
                              (517) 884-9483


                                         BRIEF IN SUPPORT OF EX-PARTE MOTION FOR A TEMPORARY
                                                        RESTRAINING ORDER
    ATTORNEYS


   Michael J. Nichols
                                    NOW COMES Plaintiff (Plaintiff-Student), by and through The Nichols Law Firm,
Wendy M. Schiller-Nichols
    James T. Heos
   Matthew J. Heos
Christopher B. Wickman       PLLC, and files this brief in support of an Ex-Parte Motion for a Temporary Restraining Order
  Colline L. Cheltenham
        Of-Counsel
     ____________            pursuant to FCRP 65(b).
3452 E. Lake Lansing Road
   E. Lansing, MI 48823

     (517) 432-9000                 The Plaintiff-Student has filed a motion for a Temporary Restraining Order (TRO) to
     (800) 550-5892
(517) 203-4448 - facsimile
 www.nicholslawyers.com
                             reinstate him/her as a student at Defendant-University. He/she also filed a verified complaint
                                                                      Page 1 of 7
                       Case 1:20-cv-00984-RJJ-SJB ECF No. 2-1 filed 10/15/20 PageID.22 Page 2 of 7




                             with a motion to file the complaint under seal and proceed anonymously via the pseudonym of

                             a student ID number. The complaint is verified by the Plaintiff and sets forth facts seeking

                             issuance of a TRO and a Preliminary Injunction. The Defendant-University opposes the TRO

                             after communication exchanges by email on October 9, 2020. General Counsel for the

                             Defendant acknowledged receipt of the intention to seek a restraining order in an email on

                             October 9, 2020 at 11:20am.

                                     The Western District recently addressed the analysis for this extraordinary relief request

                             in Castillo v Whitmer, 2020 US Dist Ct, LEXIS 151354 (Decided August 14, 2020)(1:20-cv-

                             751).

                                     The Court set forth the following standards:

                             “…[t]he court must consider each of four factors: (1) whether the moving party demonstrates a
                             strong likelihood of success on the merits; (2) whether the moving party would suffer
                             irreparable injury without the order; (3) whether the order would cause substantial harm to
                             others; and (4) whether the public interest would be served by the order. Ohio Republican
                             Party, 543 F.3d at 361 (quoting Northeast Ohio Coal. for Homeless & Serv. Emps. Int'l Union,
                             467 F.3d 999, 1009 (2006)). The four factors are not prerequisites that must be met, but are
                             interrelated concerns that must be balanced together. See Northeast Ohio Coal., 467 F.3d at
                             1009.

                             Castillo v. Whitmer, 2020 U.S. Dist. LEXIS 151354, *4


                                     The exhibits that will demonstrate a likelihood of success on the merits that were filed

                             with Plaintiff-Student’s verified complaint are the investigation summary and ERO report and

                             the Plaintiff-Student’s objection to the same. The investigation leading up to this major
    ATTORNEYS


   Michael J. Nichols
                             disciplinary action included 3 hearsay statements and no hearing.
Wendy M. Schiller-Nichols
    James T. Heos
   Matthew J. Heos
Christopher B. Wickman               The Defendant-University and its employees cannot rely on the “old system” for
  Colline L. Cheltenham
        Of-Counsel
     ____________            investigating Title IX complaints and claim it provided due process to this student. He suffered
3452 E. Lake Lansing Road
   E. Lansing, MI 48823

     (517) 432-9000          a major discipline based on rank hearsay without eyewitnesses and without a hearing. If the
     (800) 550-5892
(517) 203-4448 - facsimile
 www.nicholslawyers.com
                             Title IX investigation policy in place as of February 8, 2019 (“The Policy”) is what the
                                                                        Page 2 of 7
                       Case 1:20-cv-00984-RJJ-SJB ECF No. 2-1 filed 10/15/20 PageID.23 Page 3 of 7




                             Defendants rely upon in taking action, then The Policy itself is a substantive due process

                             violation as its applied to this case.

                                               I.      LIKELIHOOD OF SUCCESS ON THE MERITS

                                    The Court will note from the ERO Investigative Report (Exh 2 to the Complaint), there

                             was no Complainant who made any direct statement, either to the investigator or at a hearing.

                             A Hearing of some nature is vital and the ability to cross-examine witnesses is at the heart of a

                             procedure that affords the litigants due process Doe v University of Cincinnati, 872 F.3d at

                             399–402; Flaim, 418 F.3d at 641. In Doe, the 6th Circuit held that a district court did not err in

                             issuing an injunction preliminarily, when he was not provided with any sort of hearing with the

                             right to confront whatsoever his accuser, Doe at 399. The Court held “State universities must

                             afford students minimum due process protections before issuing significant disciplinary

                             decisions, ibid. This set of facts could not be more parallel. The Defendants may claim that

                             Plaintiff-Student’s extra-judicial statements to law enforcement officers obviate the need for

                             any type of hearing, but that fails to recognize that police officers who take statements are not

                             always accurate, perfect in their fidelity to the context of those statements and without bias.

                             None of this was remotely fair and just as the Doe v Cincinnati court reinstated the status quo

                             with an injunction in that case, this court should send the same message in this one. A

                             disciplinary procedure that affects the academic standing of a litigant in a major way must

                             follow the law with strict adherence. Doe v Baum, 903 F3d 575, 581 (2018).
    ATTORNEYS


   Michael J. Nichols
                                     There is no dispute that a hearing was never conducted in this case. The Defendant-
Wendy M. Schiller-Nichols
    James T. Heos
   Matthew J. Heos
Christopher B. Wickman       University’s response is expected to be that the lack of retroactive applicability of the changes
  Colline L. Cheltenham
        Of-Counsel
     ____________            to the administrative rules promulgated by the Office of Civil Rights/Department of Education
3452 E. Lake Lansing Road
   E. Lansing, MI 48823

     (517) 432-9000          (OCR/DOE) 34 CFR part 106 means that schools are not required to follow the 34 CFR 106 as
     (800) 550-5892
(517) 203-4448 - facsimile
 www.nicholslawyers.com
                             amended effective August 14, 2020. Just because the Defendant-University believes it has tacit
                                                                        Page 3 of 7
                       Case 1:20-cv-00984-RJJ-SJB ECF No. 2-1 filed 10/15/20 PageID.24 Page 4 of 7




                             endorsement of the OCR/DOE does not mean that the Defendant-University is allowed to

                             impose major discipline against Plaintiff-Student in violation of his/her constitutional due

                             process rights and therefore affixing an indelible stain to his/her academic record, separating

                             Plaintiff-Student from the Defendant-University and putting him/her through embarrassment

                             and humiliation under color of law.

                                    There was nothing reasonable about the process in this case, especially considering how

                             long it took: from November, 2019 until October, 2020 despite the fact that there were all of 3

                             witnesses and no hearing. The timelines for the Defendant-University for the then-existing

                             policy were so fractured that it is inconceivable that all the investigator did was interview 3

                             hearsay witnesses and then prepare a report/recommendation. There was no adherence to the

                             law. The failure to follow the timeline and/or the failure to put any witnesses through cross-

                             examination and the failure to presume that Plaintiff-Student was not responsible for a violation

                             of the policy are the chief reasons that this matter should not be a close call and Plaintiff-

                             Student should prevail on the merits.

                                                        II.     IRREPARABLE INJURY

                                    The Defendant-University placed Plaintiff-Student on suspension. That event will be

                             reflected on his/her transcript. The suspension is non-modifiable even though it is for a finite

                             term. In other words, the act of the suspension will always be on the record for a prospective

                             employer, graduate school or for anyone else to see. The nature of a permanent record makes
    ATTORNEYS


   Michael J. Nichols
                             the injury irreparable.
Wendy M. Schiller-Nichols
    James T. Heos
   Matthew J. Heos
Christopher B. Wickman              Further, Plaintiff-Student was more than halfway through the semester. It expected to be
  Colline L. Cheltenham
        Of-Counsel
     ____________            his/her final semester as he/she was earning the number of credits had remaining, in order to be
3452 E. Lake Lansing Road
   E. Lansing, MI 48823

     (517) 432-9000          eligible to receive his/her diploma. The irreparable injury related to this set of circumstances is
     (800) 550-5892
(517) 203-4448 - facsimile
 www.nicholslawyers.com
                             the fact that he/she likely not be able to enroll in the same classes. It is not as simple as “finish
                                                                         Page 4 of 7
                       Case 1:20-cv-00984-RJJ-SJB ECF No. 2-1 filed 10/15/20 PageID.25 Page 5 of 7




                             up next semester.” That is a significant concern because the classes needed for the credits

                             required very likely may not be available.

                                    He/she will likely have to relearn information and has invested time in this semester and

                             learned information to date that will serve no purpose from a standpoint of accomplishing the

                             finish line of a college degree.

                                    The conduct in making the suspension retroactive to the beginning of the semester,

                             which is now more than halfway completed is nothing more than punitive. It also makes no

                             sense as neither party is even on campus.

                                    Even if a punitive aspect of a Title IX disciplinary decision is allowed, this is almost

                             100% punitive in nature. The reason is because the Defendant-University has other options for

                             imposing a sanction including a ban from campus properties or facility use even after a student

                             graduates from school.      The Defendant-University chose to use one of the most onerous

                             responses that was available to it without minimal due process.

                                                         III.   BALANCING OF THE HARMS

                                    Plaintiff-Student will suffer a permanent stain on his/her disciplinary record. He/she

                             will also lose permanently the opportunity to graduate in December, 2020 and start his/her job

                             search. Plaintiff-Student also loses the possibility of even graduating in May, 2021 because of

                             the fact that there is a likelihood that the classes for which he signed up to finish the necessary

                             credits in order to graduate will not be available in the spring 2021 semester.
    ATTORNEYS


   Michael J. Nichols
                                    Moreover, the humiliation, embarrassment and mental anguish from the Defendant-
Wendy M. Schiller-Nichols
    James T. Heos
   Matthew J. Heos
Christopher B. Wickman       University’s act of suspending him in a document that is subject to public viewing. Further
  Colline L. Cheltenham
        Of-Counsel
     ____________            he/she is forced to cease his/her education and progress retroactive to September 4, 2020
3452 E. Lake Lansing Road
   E. Lansing, MI 48823

     (517) 432-9000          despite the work that he/she has invested and he/she is completely frustrated and the Plaintiff-
     (800) 550-5892
(517) 203-4448 - facsimile
 www.nicholslawyers.com




                                                                          Page 5 of 7
                       Case 1:20-cv-00984-RJJ-SJB ECF No. 2-1 filed 10/15/20 PageID.26 Page 6 of 7




                             Student’s progress in mental health treatment and recovery is setback: all of the above is

                             irreparable harm compared to the University’s “reputation” or statistics with OCR/DOE.

                                                                IV.      PUBLIC POLICY

                                    Plaintiff-Student has been studying online because all of campus learning is online for

                             the fall, 2020 semester. Defendant-University seeks to suspend him for an entire semester and

                             if the January 2021 semester is partially in-person then the harm that the Defendant-University

                             seeks to prevent will be more likely to occur by virtue of the Defendant-University’s decision

                             to find a violation and impose the sanction.

                                    The Defendant-University suffers no further loss other than the ability to enact a purely

                             punitive discipline (see Section III of this Brief) but otherwise will not have to separate

                             Plaintiff-Student from Student 1 (the putative complainant) in the entire litigation. There will

                             be no need to segregate the two or otherwise protect the campus community if Plaintiff-Student

                             is allowed to finish coursework during the fall, 2020 semester because he/she is completely

                             online along with the rest of the campus. The folly of the Defendant-University’s actions in this

                             case are further set forth in the verified complaint.

                                    This situation is poles apart from the sort of situation that was the backdrop against

                             which injunctive relief was sought in Castillo v Whitmer, 202 US Dist LEXIS 151354. In that

                             case, Plaintiffs brought a cause of action challenging an Executive Order issued by the

                             Michigan Department of Public Health Director mandating COVID-19 testing for all Latino
    ATTORNEYS


   Michael J. Nichols
                             agricultural workers, Castillo at 6. That was a situation in which the executive branch of a state
Wendy M. Schiller-Nichols
    James T. Heos
   Matthew J. Heos
Christopher B. Wickman       government was acting in a manner (that subsequently was deemed unconstitutional) through a
  Colline L. Cheltenham
        Of-Counsel
     ____________            specific order to require the plaintiffs to undergo testing for the disease that was at the time
3452 E. Lake Lansing Road
   E. Lansing, MI 48823

     (517) 432-9000          raging. The harm to the party against whom the injunction was sought was manifest.
     (800) 550-5892
(517) 203-4448 - facsimile
 www.nicholslawyers.com




                                                                          Page 6 of 7
                       Case 1:20-cv-00984-RJJ-SJB ECF No. 2-1 filed 10/15/20 PageID.27 Page 7 of 7




                                    Here, what Defendant-University suffers if it is required by this court to at least

                             temporarily, re-enroll Plaintiff-Student is not entirely clear. If the claim by the Defendant is that

                             the ability to punish students as a way to enforce its Title IX policy would be at risk by

                             intervention from this court then courts have spoken loudly and often throughout the 6th Circuit.

                                    However, if Plaintiff-Student is forced to hit the rewind button on his/her educational

                             pursuits when he/she is so close to the finish line after the journey he/she endured, it will have

                             an untold negative impact on this young person’s mental health along with the impact on

                             his/her economic health. Plaintiff-Student is not asking this court to serve as a super-level of

                             appeal. This request for extraordinary relief is to return the status quo until the Plaintiff-Student

                             can pursue this cause of action and ultimately, have the benefit of due process in a Title IX

                             inquiry.

                             Dated: October 15, 2020                        Respectfully submitted,

                                                                            THE NICHOLS LAW FIRM, PLLC

                                                                            /s/ Michael J. Nichols
                                                                            Michael J. Nichols (P59391)
                                                                            Attorney for Petitioner
                                                                            3452 East Lake Lansing Road
                                                                             East Lansing, Michigan 48823
                                                                             (517) 432-9000




    ATTORNEYS


   Michael J. Nichols
Wendy M. Schiller-Nichols
    James T. Heos
   Matthew J. Heos
Christopher B. Wickman


  Colline L. Cheltenham
        Of-Counsel
     ____________

3452 E. Lake Lansing Road
   E. Lansing, MI 48823

     (517) 432-9000
     (800) 550-5892
(517) 203-4448 - facsimile
 www.nicholslawyers.com




                                                                         Page 7 of 7
